Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This office action is in response to the amended listing of claims filed on April 9, 2020. Claims 1-10 are now cancelled and new claims 11-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,659,553. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their manner of claiming a memory system allowing a host to easily transmit and receive data.
This substantial similarity is illustrated below by comparing the independent claim from the present application against one of the patented independent claims.

Present Application
Claim 11
Patent 10,659,553
Claim 1
A wireless communication system comprising: a wireless communication device and a host apparatus, the wireless communication device being connectable to the host apparatus, the host apparatus supplying power to the wireless communication device when the host apparatus is connected to the wireless communication device, and sends requests to the wireless 

a memory controller circuit configured to control a reading and a writing to the memory device in response to requests from the host apparatus;  
a card controller circuit configured to control a reading and a writing to the non-volatile semiconductor memory device in response to requests from the host apparatus;
a wireless communication module configured to perform a wireless communication function; and 
a wireless communication module configured to perform a wireless communication function; and 
a register including a first data port for the host apparatus to write commands controlling the wireless communication function; wherein: 
an extension register including a first data port for the host apparatus to write commands controlling the wireless communication function; wherein:
the host apparatus sends to the wireless communication device a first request for writing a first command to the first data port; the wireless communication device receives from the host apparatus the first request, and scans access points of a network in accordance with the first command written to the first data port; and the wireless communication device informs the host apparatus of the result of the scanning.
the wireless communication memory card receives from the host apparatus a first request for writing a first command to the first data port, and scans access points of a network in accordance with the first command written to the first data port; and the wireless communication memory card informs the host apparatus of the result of the scanning.


While the present application’s independent claim does not recite the patented independent claim’s structural elements of a card controller or a wireless communication memory card, the present application’s independent claim does recite the equivalent structures and functionality attained by the use of such structures. For instance, the patented claim recites a card controller that controls reading and writing to memory. The present independent claim recites a memory controller circuit that controls reading and writing to memory. In this scenario, the memory controller circuit and card controller can be deemed substantially equivalent. In another instance, the patented claim recites a wireless 
Dependent claims 12-20 are similarly rejected for being substantially similar to the patented claims 2-10. 



Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,712,636. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their manner of claiming a memory system allowing a host to easily transmit and receive data.
This substantial similarity is illustrated below by comparing the independent claim from the present application against one of the patented independent claims.

Present Application
Claim 11
Patent 9,712,636
Claim 1
A wireless communication system comprising: a wireless communication device and a host apparatus, the wireless communication device being connectable to the host apparatus, the 

a memory controller circuit configured to control a reading and a writing to the memory device in response to requests from the host apparatus;  
a controller configured to control a reading and a writing to the non-volatile semiconductor memory device;
a wireless communication module configured to perform a wireless communication function; and 
a wireless communication module controlled by the controller; and
a register including a first data port for the host apparatus to write commands controlling the wireless communication function; wherein: 
an extension register configured to store files, the files defining an operation of the wireless communication module,
the host apparatus sends to the wireless communication device a first request for writing a first command to the first data port; the wireless communication device receives from the host apparatus the first request, and scans access points of a network in accordance with the first command written to the first data port; and the wireless communication device informs the host apparatus of the result of the scanning.
wherein the controller has the wireless communication module to perform a scanning operation in accordance with a first operation file stored in the extension register, stores a result of the scanning operation in the non-volatile semiconductor memory device, sets the operational definition of the wireless communication module based on the result of the scanning operation, and has the wireless communication module activated.


While the present application’s independent claim does not recite the patented independent claim’s extension register, the present independent claim does recite the utilization of a register. For instance, the patented claim recites a card controller that controls reading 
Dependent claims 12-20 are similarly rejected for being substantially similar to the patented claims 2-21. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renno (US PGPub No: 2010/0057960) in view of Takinosawa et al (US PGPub No: 2007/0094504), hereafter referred to as Renno and Takinosawa, respectively.

With regards to claim 11, Renno teaches through Takinosawa, a wireless communication system comprising: a wireless communication device and a host apparatus, the wireless communication device being connectable to the host apparatus, the host apparatus supplying power to the wireless communication device when the host apparatus is connected to the wireless communication device, and sends requests to the wireless communication device, the wireless communication device comprising: a memory device (Renno’s invention supports wireless communication and a range of memory types; see paragraphs 15, 25, and 41, Renno); 

a memory controller circuit configured to control a reading and a writing to the memory device in response to requests from the host apparatus (Renno teaches the non-volatile memory being written and read from; see paragraphs 15-16, 25, and 28-32, Renno); 

a wireless communication module configured to perform a wireless communication function (See paragraph 41 of Renno for wireless means); 

and a register including a first data port for the host apparatus to write commands controlling the wireless communication function (Renno explains the use of registers to receive and transfer data with non-volatile memory devices; see paragraphs 41-43, Renno); 

wherein: the host apparatus sends to the wireless communication device a first request for writing a first command to the first data port; the wireless communication device receives from the host apparatus the first request, and scans access points of a network in accordance with the first command written to the first data port; and the wireless communication device informs the host apparatus of the result of the scanning (see Takinosawa below).  

	While Renno supports wireless communication and reading/writing to nonvolatile memory, Renno does not explicitly cite writing to a first port, scanning access points, and informing the host of the results. In the same field of endeavor Takinosawa also teaches a network that supports wireless communication and reading/writing to nonvolatile memory; see paragraphs 13-14, Takinosawa. Takinosawa goes on to detail how a host can control a port that is connected to a component; see paragraph 68, Takinosawa. Such a port can be used to transmit signals/data; see paragraph 89, Takinosawa. It is further detailed within Takinosawa’s disclosure how a host can utilize an SDIO wireless communication card (wireless communication device) to assess if an access point is available or unavailable (i.e. scan access points and inform the host); see paragraph 118, Takinosawa. By checking for access points availability, the host can determine if a different connection should be used. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Takinosawa with those of Renno, to check access point availabilities.


With regards to claim 12, Renno teaches through Takinosawa, the wireless communication system wherein: the register is configured to store information concerning an address area of the register assigned to the wireless communication function; and the address area includes the first data port (Takinosawa teaches the accessing of register addresses and allowing hosts to send data to register read/write addresses; see paragraphs 20 and 92-93 and 108, Takinosawa.  Takinosawa further teaches a network that supports wireless communication and reading/writing to nonvolatile memory; see paragraphs 13-14, Takinosawa. Takinosawa goes on to detail how a host can control a port that is connected to a component; see paragraph 68, Takinosawa. Such a port can be used to transmit signals/data; see paragraph 89, Takinosawa. It is further detailed within Takinosawa’s disclosure how a host can utilize an SDIO wireless communication card (wireless communication device) to assess if an access point is available or unavailable (i.e. scan access points and inform the host); see paragraph 118, Takinosawa. By checking for access points availability, the host can determine if a different connection should be used. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Takinosawa with those of Renno, to check access point availabilities).  

With regards to claim 13, Renno teaches through Takinosawa, the wireless communication system wherein: the host apparatus sends to the wireless communication device a second request for writing a second command to the first data port; the wireless communication device receives from the host apparatus the second request; and the second command designates a specific access point of the network (Takinosawa teaches the accessing of register addresses and allowing hosts to send data to register read/write addresses; see paragraphs 20 and 92-93 and 108, Takinosawa.  Multiple data can be sent to and from multiple non-continuous registers; see paragraph 93, Takinosawa. Takinosawa further teaches a network that supports wireless communication and reading/writing to nonvolatile memory; see paragraphs 13-14, Takinosawa. Takinosawa goes on to detail how a host can control a port that is connected to a component; see paragraph 68, Takinosawa. Such a port can be used to transmit signals/data; see paragraph 89, Takinosawa. It is further detailed within Takinosawa’s disclosure how a host can utilize an SDIO wireless communication card (wireless communication device) to assess if an access point is available or unavailable (i.e. scan access points and inform the host); see paragraph 118, Takinosawa. By checking for access points availability, the host can determine if a different connection should be used. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Takinosawa with those of Renno, to check access point availabilities).  

With regards to claim 14, Renno teaches through Takinosawa, the wireless communication system wherein: the host apparatus sends to the wireless communication device a first write command; and the memory controller circuit writes a first operation file and a second operation file to the register in accordance with the first write command supplied from the host apparatus (see register file; see paragraphs 48-49, Renno).  

With regards to claim 15, Renno teaches through Takinosawa, the wireless communication system wherein: the memory controller circuit writes a status file of the wireless communication module to the register; the host apparatus sends to the wireless communication device a first read command; and the memory controller circuit reads the (Takinosawa teaches sharing statuses; see paragraphs 66 and 74, Takinosawa. Takinosawa further teaches a network that supports wireless communication and reading/writing to nonvolatile memory; see paragraphs 13-14, Takinosawa. Takinosawa goes on to detail how a host can control a port that is connected to a component; see paragraph 68, Takinosawa. Such a port can be used to transmit signals/data; see paragraph 89, Takinosawa. It is further detailed within Takinosawa’s disclosure how a host can utilize an SDIO wireless communication card (wireless communication device) to assess if an access point is available or unavailable (i.e. scan access points and inform the host); see paragraph 118, Takinosawa. By checking for access points availability, the host can determine if a different connection should be used. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Takinosawa with those of Renno, to check access point availabilities).  

With regards to claim 16, Renno teaches through Takinosawa, the wireless communication system wherein the memory device, the memory controller circuit, the wireless communication module, and the register are arranged in an SD card (Takinosawa supports wireless LAN card as an SD card; see paragraph 113, Takinosawa. Takinosawa further teaches a network that supports wireless communication and reading/writing to nonvolatile memory; see paragraphs 13-14, Takinosawa. Takinosawa goes on to detail how a host can control a port that is connected to a component; see paragraph 68, Takinosawa. Such a port can be used to transmit signals/data; see paragraph 89, Takinosawa. It is further detailed within Takinosawa’s disclosure how a host can utilize an SDIO wireless communication card (wireless communication device) to assess if an access point is available or unavailable (i.e. scan access points and inform the host); see paragraph 118, Takinosawa. By checking for access points availability, the host can determine if a different connection should be used. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Takinosawa with those of Renno, to check access point availabilities).  

With regards to claim 17, Renno teaches through Takinosawa, the wireless communication system wherein a result of the scanning includes an SSID list (Since Takinosawa supports selection of WLAN to be made, it is implicit SSID list scan occurs; see paragraph 118, Takinosawa. Takinosawa further teaches a network that supports wireless communication and reading/writing to nonvolatile memory; see paragraphs 13-14, Takinosawa. Takinosawa goes on to detail how a host can control a port that is connected to a component; see paragraph 68, Takinosawa. Such a port can be used to transmit signals/data; see paragraph 89, Takinosawa. It is further detailed within Takinosawa’s disclosure how a host can utilize an SDIO wireless communication card (wireless communication device) to assess if an access point is available or unavailable (i.e. scan access points and inform the host); see paragraph 118, Takinosawa. By checking for access points availability, the host can determine if a different connection should be used. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Takinosawa with those of Renno, to check access point availabilities).  

With regards to claim 18, Renno teaches through Takinosawa, the wireless communication system wherein: the host apparatus sends to the wireless communication device a third command; and the memory controller circuit writes a request to the memory device in accordance with the third command supplied from the host apparatus (Takinosawa teaches the accessing of register addresses and allowing hosts to send data to register read/write addresses; see paragraphs 20 and 92-93 and 108, Takinosawa.  Multiple data can be sent to and from multiple non-continuous registers; see paragraph 93, Takinosawa. Takinosawa further teaches a network that supports wireless communication and reading/writing to nonvolatile memory; see paragraphs 13-14, Takinosawa. Takinosawa goes on to detail how a host can control a port that is connected to a component; see paragraph 68, Takinosawa. Such a port can be used to transmit signals/data; see paragraph 89, Takinosawa. It is further detailed within Takinosawa’s disclosure how a host can utilize an SDIO wireless communication card (wireless communication device) to assess if an access point is available or unavailable (i.e. scan access points and inform the host); see paragraph 118, Takinosawa. By checking for access points availability, the host can determine if a different connection should be used. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Takinosawa with those of Renno, to check access point availabilities).  

With regards to claim 19, Renno teaches through Takinosawa, the wireless communication system wherein the request includes an HTTP request (Internet and IP communications are supported; see paragraph 128, Takinosawa. Takinosawa further teaches a network that supports wireless communication and reading/writing to nonvolatile memory; see paragraphs 13-14, Takinosawa. Takinosawa goes on to detail how a host can control a port that is connected to a component; see paragraph 68, Takinosawa. Such a port can be used to transmit signals/data; see paragraph 89, Takinosawa. It is further detailed within Takinosawa’s disclosure how a host can utilize an SDIO wireless communication card (wireless communication device) to assess if an access point is available or unavailable (i.e. scan access points and inform the host); see paragraph 118, Takinosawa. By checking for access points availability, the host can determine if a different connection should be used. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Takinosawa with those of Renno, to check access point availabilities).  

With regards to claim 20, Renno teaches through Takinosawa, the wireless communication system wherein the memory controller circuit stores data to the memory device and transmits the request and the data with the wireless communication module (Renno supports non-volatile data transfers; see claim 21, Renno).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456